In his motion for rehearing appellant again insists upon the propositions originally urged. Believing they were correctly decided it is not necessary to further discuss them.
Because of the manner in which this case was tried there seems to be no tangible ground upon which to base a reversal. The trial court was evidently of the opinion that the circumstances occurring in the cafe were not alone sufficient upon which to base a conviction. He therefore instructed the jury regarding the whisky found under the platform at the rear of the building that if it was placed *Page 249 
there by some one other than appellant, and that appellant had no management, care, or control of it, or if the jury entertained a reasonable doubt thereof, they should acquit. The charge contains some things which should have been omitted but no objection was made thereto. We would not be justified in saying that the verdict was unwarranted when the circumstances occurring in the house be considered in connection with finding the whisky under the platform. It may be that neither of the circumstances taken singly would be enough, but when all the evidence in the record is considered together it is thought to conform to the requirements where circumstantial evidence is relied on.
The motion for rehearing is overruled.
Overruled.